GANTT, P. J.
On the 10th day of July, 1907, the prosecuting attorney of Madison county filed an information in the circuit court of said county, duly verified, wherein he charged the defendant with murder in the first degree of one Walter Stites on October 24, 1906. The defendant was duly arraigned and entered a plea of not guilty, and was afterwards tried and found guilty by a jury, of murder in the second degree, and Ms punishment assessed at fifteen years in the penitentiary. After ineffectual motions for new trial and in arrest of judgment, he has brought the case to this court by appeal.
The information in the case is sufficient in form and substance and such as has been approved by this court, and it is unnecessary therefore to set it forth at length M this opinion. What purports to be the bill of exceptions in this cause does not contain or call *554for the motions for a new trial and in arrest of judgment, nor any exceptions to the overruling of the same. There is nothing for this court to review except the record proper, and as the information is sufficient and the arraignment, the verdict and sentence are all in due and regular form, the judgment must be and is affirmed.
Burgess and Fox, JJ., concur.